     CASE 0:18-cv-02434-PJS-ECW Document 31 Filed 11/02/18 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Bradley A. Hoyt, The Village LLC, a           Case No. 0:18-cv-02434-PSJ-ECW
Minnesota Limited Liability Company,

                               Plaintiffs,

v.
                                                 DEFENDANTS CITY OF ST.
The City of St. Anthony Village, Mark        ANTHONY VILLAGE, MARK CASEY,
Casey, Jerry Faust, Breanne Rothstein,       AND JERRY FAUST’S MOTION FOR
WSB & Associates, Inc., a Minnesota           JUDGMENT ON THE PLEADINGS
corporation, Stacie Kvilvang, Jay R.
Lindgren, and Ehlers & Associates, Inc.,
a Minnesota Corporation,

                            Defendants.


       Defendants City of St. Anthony Village, Mark Casey, and Jerry Faust hereby

move the Court for an order pursuant to Federal Rule of Civil Procedure 12(c)

granting judgment on the pleadings and dismissing this case with prejudice.

       This motion is made pursuant to Federal Rule of Civil Procedure 12(c), and

based upon the accompanying memorandum of law and evidence, any further

evidence and argument to be presented at or before the hearing, and all of the

files, records, and proceedings herein.
    CASE 0:18-cv-02434-PJS-ECW Document 31 Filed 11/02/18 Page 2 of 2



Dated: November 2, 2018          GREENE ESPEL PLLP


                                  s/John M. Baker
                                 John M. Baker, Reg. No. 0174403
                                 Caitlinrose H. Fisher, Reg. No. 0398358
                                 222 S. Ninth Street, Suite 2200
                                 Minneapolis, MN 55402
                                 jbaker@greeneespel.com
                                 cfisher@greeneespel.com
                                 (612) 373-0830

                                 Attorneys for Defendants City of St.
                                 Anthony Village, Mark Casey, and Jerry
                                 Faust




                                    2
